DETAILED ACTION
Claims 1, 8, and 15 are independent claims. 
Claims 2, 9, 16 are canceled. 
Claims 1, 3-4, 8, 10-11, 15, and 17-18 are amended. 
Claims 1, 3-8, 10-15, and 17-20 are pending in this application.
This Action has been made FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority/Continuity
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application No. IN201811029683, filed on 08/07/2018.


The instant application has provisional no. 62/779095 filed on 12/13/2018.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 8, 10, 12, 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Metnick, US Pub. No. 2017/0186057 (hereinafter as “Metnick”), in view of Yang et al., US Pub. No. 2017/0053294 (hereinafter as “Yang”) and Ritter et al., US Pub. No. 2013/0097320 (hereinafter as “Ritter”), and further in view of JEBARA et al., US Pub. No. 2014/0122506 (hereinafter as “Jebara”) and WILSON et al., US Pub. No. 2017/0140262 (hereinafter as “Wilson”).
Regarding claim 1, Metnick teaches a method comprising: 
receiving a plurality of transactions having a first data type (pars. [0089] such the sale transaction having information including a type of data “(e.g., gift card, a voucher, a recite a digital food, etc.)”, [0206] “any type of data maintained by the system 10A to assist in the creation of predictive sales information.”; and fig. 6A at elements 12, 16 and 18: as shown the market place server receiving the plurality of transactions from buyer(s)/seller(s) at the buyer(s)’s/seller(s)’s computing devices, further in figs. 6B-6D: wherein the received “request(s)” is embedded the transaction(s) as claimed; and pars. [0105, 108, and 115-116] illustrated in the received requests equivalent to transactions between buyers/sellers and server(s), [0293], e.g., “transactions block chain” for receiving several transactions), each transaction identifying a point of sale and an item exchanged by the transaction (pars. [0008], e.g., “point-of-sale equipment” for open loop processing of the transaction sale/payment, [0192-193] “select” exchanged item by the transaction, “…the displaying of the exchanged item file facilitates manual reading of the unique serial number by an operator of the point-of-sale terminal or similar to facilitate utilization of the exchange item to execute a purchase via an exchange item marketplace network, [0194-195 and 197]).

Metnick does not explicitly teach: “generating, via a processor, a structure graph of the plurality of transactions having the first data type, wherein each type of item in the plurality of transactions forms a structure vertex, resulting in a plurality of structure vertices, and wherein the structure graph further comprises: structure edges between the structure vertices based on transactions having a common entity; wherein each structure edge in the structure edges extending between two structure vertices in the structure vertices, and wherein each structure edge in the structure edges has a structure weight; receiving a request to partition the structure graph into sub-categories; retrieving, from a database, attributes of each respective structure vertex in the structure vertices, the attributes having a second data type, wherein commonalities exist between the attributes; generating, via the processor, a structure-attribute graph using the structure graph and the attributes; generating a unified neighborhood matrix of the structure-attribute graph; and partitioning the structure graph based on the unified neighborhood matrix, resulting in partitions based at least in part on the commonalities in the second data type.” 
In the same field of endeavor (i.e., structural data processing), Yang teaches:
generating, via a processor, a structure graph of the plurality of transactions having the first data type (Yang: par. [0020]: “Transaction data is generated as a result of each transaction including, for example transaction date, transaction time, merchant name or other identifier, payment card … In one embodiment, the payment processor stores transaction data in a relational database (e.g., in the form of tables with columns for data types… and has direct access to transaction data through the payment processing network computers as well as from the graph database” (fig. 6 as shown the data type at nodes 610, 620, 630); par. [0017] “the graph database stores in a graph structure, i.e., in the form of “nodes” and “edges” that connect the nodes. A node (also known as a vertex)…”, fig. 2: illustrated at least one of processors, see further at elements 160-graph database for storing the structural graph, 170-graph component generator device, and element 118-POS device for processing the transaction(s), pars. [0001] “generating connections between merchants and cardholders using a graph database based on transaction data”, and [0004] “wherein transaction data is derived from transactions…” and “defining a graph including creating at least a first node representing at least the first merchant and a second node representing the first cardholder…, and generating at least one edge between the at least two nodes…” which is equivalent to the “generating, …, a structure graph” as claimed), wherein each type of item in the plurality of transactions forms a structure vertex, resulting in a plurality of structure vertices (Yang: fig. 5 as shown each of nodes equivalent to each of vertices associated with the type of item (e.g., Type(s): Industry, Card, Merch, Zip, etc.) and fig. 6: the vertices with types: Foodstuff, Cleaning, Baby care, etc.: and pars. [0017] “…A nodes (also known as a vertex) is a point in the graph that represents a connected entity including one or more data points call “attributes” …  “type: Merchant”, …”, and [0021] “… card type/product type…” and [0092]), and wherein the structure graph further comprises: 
structure edges between the structure vertices based on transactions having a common entity (fig. 7, element 706: “Identifying …. On Transaction Data that is Common to the at least Two Nodes” wherein the “Nodes”=vertices representing the entities; and pars. [0018] “the node representing the commonality” (e.g., “a common value”=common entity), and [0019] e.g.,“…a set of merchants or cardholders grouped together due to common ownership” of the entity/entities); 
wherein each structure edge in the structure edges extending between two structure vertices in the structure vertices (pars. [0018] disclosed “…Depending on the attributes of two nodes, different edges may be formed between the nodes” wherein the “different edges” is embedded the edges extending between the vertices (e.g., nodes), and [0024] “new edges” “creates a number of edges” are equivalent to extended edges between to nodes/vertices), and 
wherein each structure edge in the structure edges has a structure weight (par. [0032], e.g., “weight” of edge);
retrieving, from a database, attributes of each respective structure vertex in the structure vertices (Yang: fig. 2 at elements 160-graph database for storing the structural graph and data being retrieval; and pars. [0004] “…defining a graph including creating at least a first node representing at least the first merchant and a second node representing the first cardholder…” wherein the nodes is equivalent to vertices, pars. [0017] “the graph database stores in a graph structure, i.e., in the form of “nodes” and “edges” that connect the nodes. A node (also known as a vertex)…” and [0019] “…each node is labeled and includes attributes” which are retrieved from the “merchant property graph database”, see fig. 4 at elements 406 and 410)
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the teachings of Yang would have provided Metnick with the above indicated limitations to perform the structure data graph with links=edges, nodes=vertices from the database (Yang: Abstract, figs. 2 and 4-5, and par. [0004, and 16-19]); and

Metnick and Yang do not explicitly teach: “receiving a request to partition the structure graph into sub-categories; the attributes having a second data type, wherein commonalities exist between the attributes; generating, via a processor, a structure-attribute graph using the structure graph and the attributes, wherein the structure-attribute graph comprises the structure vertices and the structure edges of the structure graph; generating a unified neighborhood matrix of the structure-attribute graph; and partitioning the structure graph based on the unified neighborhood matrix, resulting in partitions based at least in part on the commonalities in the second data type.” 
In the same field of endeavor (i.e., structural data processing), Ritter teaches: “generating, via a processor, a structure-attribute graph using the structure graph (fig.4E: as shown the generated structure-attribute graph which is formed/transformed from the logical graph=structure graph as shown at fig. 4D; pars. [0006] wherein the “resource graph” is interpreted as the structure-attribute graph because the resource graph having node(s)=vertex/vertices with attribute(s) adding to the “logical graph”=structured graph, [0146], e.g., “Vertex-attributed graph”=a structure-attribute graph as well) and the attributes (again pars. [0006], e.g., attribute(s), and [0146] attribute with key/value pairs attached to the nodes=vertex/vertices of the resource graph to form the structure-attribute graph (or vertex-attribute graph), and [0162-163], e.g., “attributes”.  ***Examiner’s notes: the claim limitation is defined/disclosed in the Applicant’s Drawings (Fig. 3 at the elements 302, 304, 306, etc. as the attribute vertex/vertices attached/added to the structure graph at Fig. 2) and Specification (pars. [0018-22])), wherein the structure-attribute graph comprises the structure vertices and the structure edges of the structure graph (Fig. 5A shown as the structural vertices at nodes P0-P4 and edges link between the nodes/vertices, pars. [0131] “the graphs used in graph theory which contain nodes that are connected to each other via edges. Specifically, a graph is a data structure composed a dots (called nodes or vertices) and lines (called edges)…” and [0132 and 157]).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the teachings of Ritter would have provided Metnick and Yang with the above indicated limitation to perform the optimizing the multi graphs having attributes representing in the nodes/vertex/vertices efficiently (Ritter: pars. [0006, 142, 140-151] forming/transforming the multi graphs including attribute graph(s), etc. from the original/logic sample structure graph).
 the attributes having a second data type, wherein commonalities exist between the attributes; generating a unified neighborhood matrix of the structure-attribute graph; and partitioning the structure graph based on the unified neighborhood matrix, resulting in partitions based at least in part on the commonalities in the second data type.” 
In the same field of endeavor (i.e., structural data processing), Jebara teaches:
receiving a request to partition the structure graph into sub-categories (par. [0005] e.g., “inferring a subgraph” equivalent to sub-category/categories from the graph as shown in figs. 2 and 3A, and pars. [0037] “the optimizing of a subgraph from an original graph data structure”, wherein the “optimizing” implementing partition, and [0040-41] wherein the subgraphs=subcategories from the structure graph); 
generating a unified neighborhood matrix of the structure-attribute graph (figs. 3A and4- 5 as shown the unified distance=neighborhood matrix); 
partitioning the structure graph based on the unified neighborhood matrix (fig. 7A as shown the unified distance/edge with weight attribute values matrix; par. [0163] “bi-partitions” the graph; pars. [0037], e.g., “the optimizing of a subgraph from an original graph data structure. … an original graph.”, [0038] e.g., “unipartite graphs)” embedded the unified distance/edge of nodes=neighborhood representing in matrix, [0044 and 60] weight matrix 318 for the combination of nodes/vertices, [0061], wherein “bipartite” equivalent to partition(ing), and [0075] “the new graph structure has 2n nodes and has a corresponding adjacency matrix of size 2n.times.2n”, wherein the “new graph structure” is partitioning/bipartite graph base on the “adjacency matrix of size” equivalent to the neighborhood matrix as claimed).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the teachings of Jebara would have provided Metnick, Yang, and Ritter with the above indicated limitations to perform the optimizing the graph and subgraphs between the suppliers and consumers/customers with the attributes representing in the weight matrix efficiently.

	Furthermore, Yang teaches the “commonality” and “commonalities” of the nodes (pars. [0018]: “an edge defines a link, relationship, or connection between two nodes. Depending on the attributes of two nodes, different edges may be formed between the nodes. Edges may be labeled similarly to nodes. In one embodiment, edges represent a directed relationship between two nodes. For example, a cardholder's transaction with a merchant may be represented by an edge labeled "IS_CUSTOMER_OF" directed from the cardholder to the merchant. Edges may also be undirected. For example, if two nodes have a common value for a particular attribute, an edge may be formed between the nodes representing the commonality.”; and [0024] “generate new edges that exist between nodes in the graph database based on identifying features or commonalities that exist among the nodes.”, wherein the nodes represent the attribute).  
Metnick, Yang, Ritter, and Jebara do not explicitly teach the amended limitations: “the attributes having a second data type, wherein commonalities exist between the 
	In the same field of endeavor (i.e., structural data processing), Wilson teaches: “the attributes having a second data type, wherein commonalities exist between the attributes;” (Abstract: “provide nodal links the strength of which are based on commonality of attributes among the linked nodes and/or common preferences that one node, such as a reviewer, expresses for other nodes, such as venues. The links may be first order (based on a direct relationship between, for instance, a reviewer and a venue) or higher order (based on, for instance, the fact that two venue are both liked by a given reviewer).”, wherein the “nodes” represent “items”, “attributes” having various data types such that the commonalities exist=linked between the attributes/nodes, see par. [0206] “…Regardless of the category of knowledge being described by the synaptic network, the nodes represent items 300, attributes 302, or persons 304. Graph 700 represents general nodal connections between items nodes 300, attribute nodes 302, and person nodes 304. For example, item 704 is connected to attributes 706 and 708 as well as person 710, and the attribute 708 is connected to item 712.  Graph 702 represents a specific example of the graph 700. For example, item 714 corresponds to the restaurant Chipotle, which is linked to attribute 716 of Mexican and attribute 718 of fast food, which are both characteristics of types of foods served by Chipotle restaurants. Also, person node 720 corresponds to a reviewer #1724 who has provided a restaurant review for Chipotle, which may indicate that the reviewer #1724 has an affinity for the food served by Chipotle. The graph 702 also includes an item node 722 for Burger King, which is also connected to the attribute node 718 of fast food.”, wherein the “characteristics” is interpreted as the second type of food, e.g., “Chipotle”, “Burger King”; and further in pars. [0007] “commonality of attributes among the linked nodes”, and [0093] “The nodal structures with inter-node links of varying types …”) and “resulting in partitions based at least in part on the commonalities in the second data type.” (par. [0180] “a group of restaurants, hotels, and other opportunities that have been recommended.” wherein the “group” is interpreted as “partitions”, in view of par. [0212] “the system 100 generates the inhibition nodes with connections to other nodes within the synaptic network based on categorical groupings of the nodes. For example, an inhibition nodes may be generated for restaurants that have an attribute of "sushi," and another inhibition nodes may be generated for restaurants that have attributes of "fancy" and "sushi." The inhibition nodes act as control nodes to manage numbers of activations and connection strengths within the synaptic network. For example, if "fancy sushi" restaurants account for greater than a predetermined number of activations within the synaptic network compared to other types of restaurants, then the inhibition nodes can balance the number of activations within the synaptic network so that the connection strengths to "fancy sushi" restaurants do not dominate the recommendations generated by the recommendation engine. In one implementation, an inhibition nodes is generated for a particular category or sub-category of nodes if a number of activations is greater than a threshold.” wherein the category or sub-category of nodes based on the commonalities in the data type is interpreted as resulting in partitions (or group) as known by a skill artisan).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Wilson would have provided Metnick, Yang, Ritter, and Jebara with the above indicated limitations to perform the partitions (e.g., grouping of nodes, category, sub-categories of nodes having attributes based on the commonality/commonalities) as results.
	*****Examiner’s notes: the specific term(s) “commonality”/”commonalities” is/are not disclosed in the instant specification, but these term(s) is/are implicitly in the  Applicant’s specification (par. [0003]: “a tree structure having hierarchical clustering. Within a dendrogram, items which are closely related to another item may be separated by only a common parent branch, whereas items which are not closely related may be separated by many branches. The items, such as items in a store, may be arranged into a hierarchy in a dendrogram generally using one of two methods. Either the items are clustered based on how similar they are to one another (e.g., types of breakfast cereals may be considered clustered closely, but far away from types of milk) or based on how frequently they are found together (e.g., milk is commonly purchased with breakfast cereals, and therefore milk and breakfast cereal are clustered closely together). However, such disparate clustering systems can lead to duplication or inefficiencies in combining database records regarding one type of data, such transaction records, with database records regarding attribute information, such as information regarding the particular item.”, and pars. [0034] “common attributes”, and [0037] “having a common entity”).  In addition, nowhere in the Applicant’s specification is disclosed/defined the “first” and/or “second” data type, examiner finds only the “different types of data” (in pars. [0016-17]) instead.

the structure-attribute graph comprises:
attribute vertices associated with the attributes (Yang: pars. [0019 and 21] as explained above that the nodes=vertices associated with the attributes; and Ritter: pars. [0006] and [0142, 146 and 151] as explained above to the attributes vertices associated with the attributes); and 
attribute edges between the attribute vertices and the structure vertices (Yang: par. [0022] e.g., “… wherein the edge is labeled “IS_VENDOR_OF” and may have attributes such as “transactioncount: 6,”…”; and Ritter: fig. 4E: the dot line is shown as attribute edges which links/connects between the attribute nodes/vertices and the logical/structure nodes/vertices, pars. [0148].  *** Examiner’s notes:  the claim limitation is defined/shown in the Applicant’s Drawings at Fig. 3), wherein each attribute edge in the attribute edges has an attribute weight (Yang: par. [0032], e.g., “weight” of edge; and Jebara: par. [0040] “Each edge in the graph can have a weight value…”).  

Regarding claim 5, Metnick, Yang, and Jebara teach: 
wherein the unified neighborhood matrix is based on a probability of moving, in a random walk through the structure-attribute graph, from one vertex to another vertex in a single step (Metnick: pars. [0266-267] “the traversing” of the decision tree, and “each traversed node “ of tree, and [0269] traverse through the nodes …” wherein the “node” and “nodes” equivalent to vertex and vertices; Yang: pars. [0025], [0030] and [0037-38] “traverse the graph database using nodes …”; and  Jebara: fig. 3A at element 318 such that the combined/unified neighborhood in matrix base on the “Probability” of moving from vertex to another vertex/node (e.g., “degree per node”) as shown in fig. 5 and computing function of probability in pars. [0191-192]).
Claims 8, 10, 12, 15, 17, and 19 are rejected in the analysis of above claims 1, 3, 5; and therefore, the claims are rejected on that basis.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Metnick, Yang, Ritter, Jebara, and Wilson and further in view of VENKATESH et. al., US Pub. No. 2018/0315059 (hereinafter as “Venkatesh”).
Regarding claim 4, the claim is rejected by the same reasons set forth above to claims 1 and 2. However, Metnick, Yang, Ritter, Jebara, and Wilson do not explicitly teach: “wherein the structure weight identifies a substitutability of the two items linked by the structure edge.”
In the same field of endeavor (i.e., data processing), Venkatesh teaches: “wherein the structure weight identifies a substitutability of the two items linked by the structure edge.” (Abstract: e.g., “a determination of substitutability among items…”, fig. 6, element 606 – “edge weight”, and pars. [0058-59], [0093], and [0108])
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the teachings of Venkatesh would have provided Metnick, Yang, Ritter, Jebara and Wilson with the above indicated limitations to perform updating items based on the determination of substitutability among items linked by the edges in the graph with the weight (Venkatesh: pars. [0008] and [0058-59]).
.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Metnick, Yang, Ritter, Jebara, and Wilson, and further in view of Farrer, US Pub. No. 2011/0301582 (hereinafter as “Farrer”).
Regarding claim 6, the claim is rejected by the same reasons set forth above to claim 1. However, Metnick, Yang, Ritter, Jebara and Wilson do not explicitly teach: “wherein the unified neighborhood matrix is antonymous to a distance matrix of the structure-attribute graph.”
In the same field of endeavor (i.e., graph data structure processing), Farrer teaches: “wherein the unified neighborhood matrix is antonymous to a distance matrix of the structure-attribute graph.” (par. [0030], e.g., “determining or computing a plurality of neighborhood of vertices… producing a system matrix A based on the vertices included in each neighborhood”, which is embedded as the unified neighborhood matrix, and “inverting” matrix A to provide the inverse matrix A (e.g.,                          
                            
                                
                                    a
                                
                                
                                    -
                                    n
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    
                                        
                                            a
                                        
                                        
                                            n
                                        
                                    
                                
                            
                        
                    ), wherein the inverted/inverse matrix A is interpreted as the distance matrix. ***Examiner’s notices: the claim limitation is disclosed/defined in the Applicant’s specification at par. [0030])
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the teachings of Farrer would have provided Metnick, Yang, Ritter, Jebara, and Wilson with the above indicated limitations to perform the pars. [0030 and 0038]).
Claims 13 and 20 are rejected in the analysis of above claim 6; and therefore, the claims are rejected on that basis.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Metnick, Yang, Ritter, Jebara, and Wilson and further in view of WU et al., US Pub. No. 2017/0200172 (hereinafter as “Wu”).
Regarding claim 7, the claim is rejected by the same reasons set forth above to claim 1. However, Metnick, Yang, Ritter, Jebara and Wilson do not explicitly teach: “wherein partitioning the structure graph based on the unified neighborhood matrix generates a customer behavioral tree with items as leaf nodes.”
Wu teaches: “wherein partitioning the structure graph based on the unified neighborhood matrix generates a customer behavioral tree with items as leaf nodes.” (pars. [0012], e.g., “automatically generates a consumer decision tree” using a retailer’s transactional data, which is interpreted as the “customer behavioral tree”, [0020-21] illustrated in behaviors of consumers on purchasing flavor item(s) in category/sub-categories; and pars. [0054] such that the items are presented the child/leaf nodes as decisions at a retailer, [0055-57].  **** Examiner’s notes:  the claim limitation is defined/disclosed in the Applicant’s specification at pars. [0044] and [0049])

Claim 14 is rejected in the analysis of above claim 7; and therefore, the claim is rejected on that basis.

Response to Arguments
Referring to claim rejections under 35 U.S.C. 103, the Applicant's argument(s) with respect to claim 1 (same as to claims 8 and 15) has/have been considered but is/are not persuasive.
Regarding claim 1, Applicant argued that “Metnick is not the same field as Yang, Ritter, Jebara, and Wilson” (see Remarks, pages 8-14 at parts A, B, and C) 
Examiner is not persuaded because Metnick teaches, discloses or expressly suggests the point of sale (POS) as being exchanged the item(s) between buyers and sellers via marketplace server(s) connecting by network cloud (see fig. 2 and fig. 19B, wherein the transaction is the purchase/sell type(s), payment type, etc., see further in pars. [0008, 108, 125-28]) that is match to the first claim limitation “receiving a plurality of transactions having a first data type, each transaction identifying a point of sale and an item exchanged by the transaction.”  

Examiner respectfully submits a correction to the typo as of “(i.e., graph structural data processing)” in office action mailed on 07/14/2021 (pages 5, and 8-9). Plus, Metnick teaches, discloses or expressly suggests the same field of endeavor, e.g., structural data processing as “tree structure” processing (see Metnick pars. [0171, 265-266, and 269], tree has nodes, and [0292] e.g., “the database 20”, and “A structure of the transaction block chain” from the database having the data items and information as interpreted as the structural data processing using the processor as computing components to process the transactions between buyers and sellers with item exchanges as known by a skilled artisan). 	Yan teaches the processing transaction data from a relational database for the payment.  The relational database link to the graph database as data structure as known by a skilled artisan (see figs. 2-6; wherein the graph includes the plurality nodes, see par. [0004]). 
Ritter teaches the business transaction, e.g., customer order products with the payment processing, e.g., bill (see figs. 2D) with the attribute graph having nodes as data structure (figs. 4-6, and pars. [0028-29] e.g., “different structural and modeling artifacts in a single interface (i.e., sub-object trees, model object forest, hyper graph structures...)”; and [0131-134], and [0164] the attributes storing in relational database table as data structure as known by a skilled artisan)

Wilson teaches goods and/or services recommendations for the people/users  with the data/metadata/information storing in database (pars. [0071], e.g., “database tables”, and [0098-101]) with the graph structure having nodes links by edges (figs. 18, 21-25).
Thus, according to MPEP 2143, part I: “… (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;…”, and MPEP 2143.01: “…Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) (discussing rationale underlying the motivation-suggestion-teaching test as a guard against using hindsight in an obviousness analysis). A "motivation to combine may be found explicitly or implicitly in market forces; design incentives; the ‘interrelated teachings of multiple patents’; ‘any need or problem known in the field of endeavor at the time of invention and addressed by the patent’; and the background knowledge, creativity, and common sense of the person of ordinary skill." Zup v. Nash Mfg., 896 F.3d 1365, 1371, 127 USPQ2d 1423, 1427 (Fed. Cir. 2018) (quoting Plantronics, Inc. v. Aliph, Inc., 724 F.3d citing Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328 [92 USPQ2d 1849] (Fed. Cir. 2009) (quoting KSR, 550 U.S. at 418-21))…”, one having ordinary skill in the art would combine the teachings of Metnick (data transaction processing with the tree structure and database) with the teachings of Yang, Ritter, Jebara, and Wilson (as explained above) to facilitate the business data processing (e.g., point of sale including purchases/sales, recommendations the goods/products and services (e.g., payments) with data/information attributes storing in database/relational database with the generic computing components (e.g., processor, memory, etc.) via network (e.g., cloud, WAN/LAN).
For at least above reasons, examiner respectfully submits that, in the same field of endeavor (i.e., structural data processing), Metnick, Yan, Ritter, Jebara, and Wilson teaches, discloses or expressly suggests the claim limitations as recited in claim 1.  Therefore, the rejections are still maintained.

**** The Examiner has full latitude to interpret limitation(s) of each claim in the broadest reasonable sense. See MPEP 2111 – Claim Interpretation: "During examination, the claims must be interpreted as broadly as their terms reasonably allow." In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation). In Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005), the court further elaborated on the “broadest reasonable interpretation" standard and recognized that “The Patent and Trademark and (2) interpret claim phrases as broadly as their construction reasonably allows. 
The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning.

	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica N. Le whose telephone number is (571)270-1009.  The examiner can normally be reached on M-F 9:30 am - 5:30 pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on (571) 272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jessica N Le/Examiner, Art Unit 2169   

/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169